Per Curiam.
1. The tax provided for in the Civil Code, § 928, to be collected from every keeper, owner, or lessee of pool or billiard tables kept for public use, is an occupation tax, and not a tax on property. Civil Code, § 916.
2. Where a vendor of personal property sells certain goods on credit, and delivers possession thereof to the vendee, and a written contract is duly executed by the terms of which title is reserved in the vendor until the purchase-money is paid, and the contract is duly recorded in the county of the purchaser’s residence, the legal title will not vest in the purchaser until the purchase-money has been paid. Civil Code, §§ 3318, 3319, 3259.
3. Where a contract of the character just mentioned is so executed and recorded, the record thereof is notice to third persons, notwithstanding the property may subsequently be removed into another county by the purchaser with the knowledge and consent of the vendor.
4. Where the property so held by the vendee in a county other than that in which the contract was recorded was levied on by the sheriff for the collection of an occupation tax as provided for in the. Civil Code, § 928, and was sold by the sheriff, a purchaser at the sheriff’s sale took subject to the right of the vendor. See, in this connection, remarks of Hill, J., in Reynolds Banking Co. v. Peebles, 142 Ga. 615, 616 (83 S. E. 229).
5. Where, after, a sale by the sheriff, the vendor instituted an action of trover against the purchaser at the sheriff’s sale, for the property covered by the conditional bill'of sale, and elected to take a money verdict, it was not erroneous, under the agreed statement of facts, for the court to direct a verdict in favor of the plaintiff for the amount due on the purchase-price. Judgment affirmed.

All the Justices concur.